internal_revenue_service number release date index number ------------------------------------------------------------- --------- ---------------------- --------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-132048-09 date date legend x ---------------------- ----------------------------------------- y ----------------------------------------- -------------------------- state ------------- dear ------------------ this letter responds to a letter dated date and subsequent correspondence by x's authorized representative requesting rulings under sec_7704 of the internal_revenue_code on behalf of x facts according to the information submitted x is a state corporation and the sole owner of y together referred to hereinafter as y y is a registered broker-dealer which proposes to operate two separate matching services - the qualifying service and the nonqualifying service collectively services - that facilitate the buying and selling of third party limited_partnership interests listings on the qualifying service are separate from listings on the nonqualifying service the same interests in a partnership will not be simultaneously listed on both the qualifying service and the nonqualifying service the qualifying service operates in a manner designed to satisfy the qualified matching service requirements set forth in sec_1_7704-1 of the procedure and administration regulations the nonqualifying service fails to satisfy one or more of the requirements in sec_1_7704-1 plr-132048-09 the services are not available to the public in order to access one of the services a potential seller or buyer of a partnership_interest must become a member by submitting a completed member application be years old or older and be a qualified client as defined in rule of the investment advisors act of the services provide transfer services through y's password protected website online and also offline y represents that neither of the services is a national securities exchange registered under section of the securities exchange act of u s c 78f the '34 act a national securities exchange exempt from registration under section of the '34 act because of the limited volume of transactions a foreign securities exchange that under the law of the jurisdiction where it is organized satisfies regulatory requirements that are analogous to the regulatory requirements under the '34 act a regional or local exchange or an interdealer quotation system that regularly disseminates firm buy or sell quotations by identified brokers or dealers by electronic means or otherwise description of the qualifying service a partner of a partnership may request that the qualifying service serve as a qualified matching service under sec_1_7704-1 for transfers_of_partnership_interests the seller may list the interest on y's qualifying service by having the interest listed on y's website the seller will list the interest on the qualifying service and establish an initial nonfirm price quote for the interest the qualifying service displays only quotes that do not commit any person to buy or sell an interest at a quoted price nonfirm price quotes or quotes that express an indication of interest in an interest without an accompanying price nonbinding indications of interest and does not display quotes at which any person is committed to buy or sell a partnership_interest at the quoted price firm quotes no binding contract may be entered into until after the 15th calendar day after the date information regarding an offering of a partnership_interest is made available to potential buyers the 15-day period for listings on the qualifying service y also enters into its records the 45th day after the date of the initial entry which is the earliest date that the closing for the sale of interests through the qualifying service will occur during the 15-day period members of y have the opportunity to view the interests on the qualifying service together with a nonbinding asking price through y's website following the 15-day period potential buyers will place bids on the listed partnership interests in no case will parties be permitted to enter into a binding agreement until after the 15-day period in addition y may affirmatively contact potential buyers with information about plr-132048-09 interests listed on the qualifying service soliciting bids that remain nonbinding until after the 15-day period has expired during this process y conveys indications of interest from potential buyers to the seller and then conveys to the potential buyer the response of the seller this process continues until either the buyer or the seller terminates the negotiation or until a price match is obtained in such case the most favorable bid would become binding after the 15-day period has expired subsequent to the 15-day period any existing price match through the bid-ask price on y's website that has not been withdrawn becomes binding similarly in the case of negotiations conducted offline through personal contacts any existing price match becomes binding on or after the 15-day period if no match is found for a listing on the qualifying service the qualifying service will remove information specific to the potential seller from it on the 120th day after the listing date of the interest the qualifying service will note for days after the potential seller information is removed that such removal was due to lack of finding a match within days of the date of the listing date to prevent the potential seller from once again offering the interests for sale through the qualifying service during such day period description of the nonqualifying service the nonqualifying service will execute transactions that do not satisfy the requirements set forth in sec_1_7704-1 the nonqualifying service will display only indications of interest that do not commit any person to buy or sell interests at the indicated price operation of the services y will operate both the qualifying service and the nonqualifying service through the internet and prospective buyers and sellers may also contact y via telephone to indicate their interest y will establish separate transactional paths for qualifying and nonqualifying services to route sellers and buyers to the service they want no partnership_interest will be available simultaneously on the qualifying service and the nonqualifying service y will make available a combined register of partnership interests that are listed on either the qualifying service or the nonqualifying service this combined register will not display firm quotes and will direct parties interested in a specific partnership_interest to the proper service interests in a partnership may be listed on either service on the first day of the partnership's taxable_year or if not previously listed on either service during such taxable_year on any other date therein and may be removed from that service and listed on the other service not more than once during the partnership's taxable_year plr-132048-09 rulings requested the qualifying service and the nonqualifying service are not established securities markets for the purpose of sec_7704 and sec_1 b the qualifying service meets the requirements to be a qualified matching service under sec_1 g a partnership whose interests are displayed or offered for purchase or sale on the services will not be considered to be publicly traded solely by reason of being offered for purchase or sale and or sold through the services other matching services which otherwise qualify as qualified_matching_services will not be disqualified as qualified_matching_services solely by listing interests on the nonqualifying service as long as all of the requirements for a qualified matching service continue to be satisfied by and through that qualified matching service law and analysis sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that for purposes of sec_7704 the term publicly_traded_partnership means any partnership if - interests in such partnership are traded on an established_securities_market or interests in such partnerships are readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides in part that for purposes of sec_7704 and sec_1_7704-1 an established_securities_market includes - a national securities exchange registered under section of the '34 act a national securities exchange exempt from registration under section of the '34 act because of the limited volume of transactions a foreign securities exchange that under the law of the jurisdiction where it is organized satisfies regulatory requirements that are analogous to the regulatory requirements under the '34 act a regional or local exchange an interdealer quotation system that regularly disseminates firm buy or sell quotations by identified brokers or dealers by electronic means or otherwise sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 interests in a partnership that are not traded on an established_securities_market within the meaning of sec_7704 and paragraph b of this section are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market plr-132048-09 sec_1_7704-1 further clarifies that for purposes of sec_1_7704-1 interests in a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if - i interests in the partnership are regularly quoted by any person such as a broker or dealer making a market in the interests ii any person regularly makes available to the public including customers or subscribers bid or offer quotes with respect to interests in the partnership and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others iii the holder of an interest in the partnership has a readily available regular and ongoing opportunity to sell or exchange the interest through a public means of obtaining or providing information of offers to buy sell or exchange the interests in the partnership or iv prospective buyers and sellers otherwise have the opportunity to buy sell or exchange interests in the partnership in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of sec_1_7704-1 sec_1_7704-1 allows certain types of transfers_of_partnership_interests to be disregarded in determining whether interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof however these safe harbors do not apply to any transfers_of_partnership_interests on an established securities maket one of these safe harbors is a qualified matching service under sec_1_7704-1 sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 the transfer of an interest in a partnership through a qualified matching service is disregarded in determining whether interests in the partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 provides that a matching service is a qualified matching service only if - i the matching service consists of a computerized or printed listing system that lists customers' bid and or ask quotes in order to match partners who want to sell their interests in a partnership the selling partner with persons who want to buy those interests ii matching occurs either by matching the list of interested buyers with the list of interested sellers or through a bid and ask process that allows interested buyers to bid on the listed interest iii the selling partner cannot enter into a binding agreement to sell the interest until the 15th calendar day after the date information regarding the offering of the interest for sale is made available to potential buyers and such time period is evidenced by contemporaneous_records ordinarily maintained by the operator at a central location iv the closing of the sale effected by virtue of the matching service does not occur prior to the 45th calendar day after the date information regarding the offering of the interest for sale is made available to potential buyers and such time period is evidenced by contemporaneous_records ordinarily maintained by the operator at a central location v the matching service displays only quotes that do not commit any person to buy or sell a partnership_interest at the quoted price nonfirm price quotes or quotes that express interest in partnership_interest without an accompanying price nonbinding indications of interest and does not display plr-132048-09 quotes at which any person is committed to buy or sell a partnership_interest at the quoted price firm quotes vi the selling partner's information is removed from the matching service within calendar days after the date information regarding the offering of the interest for sale is made available to potential buyers and following any removal other than removal by reason of a sale of any part of such interest of the selling partner's information from the matching service no offer to sell an interest in the partnership is entered into the matching service by the selling partner for at least calendar days and vii the sum of the percentage interests in partnership capital or profits transferred during the taxable_year of the partnership other than in private transfers described in sec_1 e does not exceed percent of the total interests in partnership capital or profits sec_1_7704-1 provides that a qualified matching service may be sponsored or operated by a partner of the partnership either formally or informally the underwriter that handled the issuance of the partnership interests or an unrelated third party in addition a qualified matching service may offer the following features - i the matching service may provide prior pricing information including information regarding resales of interests and actual prices paid for interests a description of the business of the partnership financial and reporting information from the partnership's financial statements and reports and information regarding material events involving the partnership including special distributions capital distributions and refinancings or sales of significant portions of partnership assets ii the operator may assist with the transfer documentation necessary to transfer the partnership_interest iii the operator may receive and deliver funds for completed transactions and iv the operator's fee may consist of a flat fee for use of the service a fee or commission based on completed transactions or any combination thereof conclusions accordingly based solely on the submitted facts and representations we rule as follows the qualifying service and the nonqualifying service are not established securities markets under sec_1_7704-1 the qualifying service meets the requirements to be a qualified matching service under sec_1_7704-1 a partnership whose interests are displayed or offered for purchase or sale on the services will not be considered to be publicly traded solely by reason of being offered for purchase or sale and or sold through the services and may rely on this ruling provided a it is not revoked b with respect to the qualifying service that the sum of the partnership interests transferred during the taxable_year of the partnership other than through private transfers described in sec_1_7704-1 does not exceed percent plr-132048-09 of the total interests in partnership capital or profits determined as provided in sec_1 k and c the services continue to operate in a manner consistent with the facts as represented maintenance of information required to permit a partnership to make the calculations and the actual making of the calculations relating to qualification for any applicable safe_harbor in sec_1_7704-1 will be the sole responsibility of the partnerships whose interests are traded and not the responsibility of y although the nonqualifying service does not meet the requirements to be a qualified matching service under sec_1_7704-1 other matching services eligible for participation in the nonqualifying service may utilize it to list nonfirm prices and unpriced indications of interest without disqualifying themselves as a qualified matching service provided they otherwise meet all requirements for a qualified matching service under sec_1_7704-1 compliance with the requirements for a qualified matching service will be the sole responsibility of the matching service and not y except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of this transaction under any other provisions of the code pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours bradford r poston senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
